NO. 07-06-0030-CR
NO. 07-06-0031-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 4, 2006

______________________________


DAWNA MILLER MAULDIN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

NO. 6633 & 6634; HONORABLE LEE WATERS, JUDGE

_______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
	Following pleas of not guilty, appellant Dawna Miller Mauldin was convicted by the
trial court of two counts of theft of trade secrets.  Punishment was assessed at ten years
confinement, suspended for 10 years, and a $5,000 fine, which was not suspended. 
Appellant timely perfected these appeals.  
	The District Clerk of Gray County filed a motion for extension of time in which to file
the clerk's records indicating appellant had not paid nor made arrangements to pay for the
records.  The court reporter notified the Clerk of this Court that appellant's counsel had
instructed him not to prepare the reporter's records because counsel anticipated filing a
motion to dismiss the appeals.  Appellant's counsel notified the Clerk of this Court in mid-March that he would file a motion to dismiss in early April.  To date neither the clerk's
records nor reporter's records have been filed and the deadlines for doing so have expired. 
Neither has a motion to dismiss been filed.  By letter dated April 17, 2006, this Court
directed counsel to either file the appellate record or a motion to dismiss by April 28, 2006,
noting that failure to do so might result in dismissal.  Counsel did not respond.
	Accordingly, the appeals are dismissed for want of prosecution and failure to comply
with a directive from this Court.  See Tex. R. App. P. 37.3.
						Don H. Reavis
						    Justice


Do not publish.

NO.  07-11-0138-CV
                                                   IN
THE COURT OF APPEALS
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
                                                                 AT
AMARILLO
                                                                     PANEL
D
                                                                APRIL
18, 2011
                                            ______________________________
 
                                                      In re LUIS S. LAGAITE JR., 
                                                                                                            Relator
                                            ______________________________
                                       Original
Proceeding for Writ of Mandamus
______________________________
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
            Pending before the trial court is
the petition for writ of mandamus filed by Luis S. Lagaite,
Jr.  He asks us to order the Honorable
Ana Estevez, Judge, 251st District Court, Potter
County, to convene trial and enter a judgment in cause number 97,061-C pending
in said court.  Attached to the petition
was an Order Denying Plaintiffs Motion for Hearing and Motion for Trial
signed by the trial court on March 9, 2011. 
In it, the trial court observed that none of the defendants have been
served in this case, and none have appeared. 
Moreover, Lagaite did not dispute this
determination through the petition filed with us.  Given this, we cannot grant him the relief sought
for neither a trial can begin against defendants nor final judgment be entered against
them if they have yet to be served with citation.  It is a matter of due process.
            Accordingly, the petition for writ
of mandamus is denied.
                                                                                    Per
Curiam